464 S.W.2d 851 (1971)
Jerry Lee FERRELL, Appellant,
v.
The STATE of Texas, Appellee.
No. 43570.
Court of Criminal Appeals of Texas.
March 31, 1971.
Chester A. Oehler, Dallas (court appointed on appeal), for appellant.
Henry Wade, Dist. Atty., John B. Tolle, Harry J. Schulz, Jr., W. T. Westmoreland, Jr., and Edgar A. Mason, Asst. Dist. Attys., Dallas, and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
DOUGLAS, Judge.
This is an appeal from a conviction for rape. The punishment was assessed by the jury at life.
The sufficiency of the evidence is challenged. The prosecutrix testified that during the early morning hours she was walking in the rain to catch a bus to Parkland Hospital in Dallas where she worked as a nurse's aid when a man (whom she identified in court as the appellant) walked up beside her, mumbled something, grasped her by the throat, pulled her rain scarf over her face and placed a knife to her throat. The man then led her across the street, down an alley, and into an apartment where he at knife point forced her to commit two acts of sodomy and then four acts of intercourse with him. After he permitted her to leave, she went home and told her relatives. The police were called, and they took her to Parkland Hospital. No other witness was called by the State or the appellant.
All of the elements of the offense of rape were proved.
In a somewhat similar case of Wright v. State, 364 S.W.2d 384, this Court, in an opinion by Presiding Judge Woodley, held that it was not at liberty to substitute its findings for those of the jury and that corroboration of the prosecutrix in a rape *852 case is required only where a belated out-cry has been made.
The jury had before it sufficient evidence to conclude that appellant was guilty.
The complaint that appellant was not furnished with competent and experienced counsel is not supported by the record and is without merit.
The record contains no reversible error. The judgment is affirmed.
MORRISON, J., concurs in the results.